Case: 20-10005      Document: 00515597675         Page: 1     Date Filed: 10/12/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 12, 2020
                                  No. 20-10005
                               Conference Calendar                      Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jesse Bell,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:17-CR-281-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jesse Bell has moved for leave to
   withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Bell
   has filed a response. The record is not sufficiently developed to allow us to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10005      Document: 00515597675          Page: 2    Date Filed: 10/12/2020




                                    No. 20-10005


   make a fair evaluation of Bell’s claim of ineffective assistance of counsel; we
   therefore decline to consider the claim without prejudice to collateral review.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Bell’s response.        We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.
          The judgment is REFORMED to reflect Bell’s conviction under 18
   U.S.C. §§ 924(c)(1)(A)(ii) and 2 rather than §§ 924(a)(1)(A)(ii) and 2. See
   United States v. Mondragon-Santiago, 564 F.3d 357, 367-69 (5th Cir. 2009).




                                          2